Exhibit 10.1

 

EXECUTION VERSION

 

SFX ENTERTAINMENT, INC.

902 Broadway, 15th Floor

New York, New York 10010

 

October 29, 2015

 

Totem OneLove Group Pty Ltd

Totem Industries Pty Ltd

 

Gentlemen:

 

Re:                             Amendment to Asset Contribution Agreement

 

Reference is made to that certain (i) Asset Contribution Agreement, dated as of
May 15, 2013, as subsequently amended (the “Agreement”), by and among SFX
Entertainment, Inc., a Delaware corporation (“Parent”), SFX-Totem Operating Pty
Ltd, a proprietary limited company organized under the laws of Australia wholly
owned by Parent (“Acquiror”), Totem OneLove Group Pty Ltd, a proprietary limited
company organized under the laws of Australia (“Totem Onelove Group”), Totem
Industries Pty Ltd, a proprietary limited company organized under the laws of
Australia (“Totem Industries”, and together with Totem Onelove Group, the
“Transferors”), each of the Shareholders and each of the Principals. All
capitalized terms not otherwise defined in this amendment (the “Amendment”)
shall have the meanings given to such terms in the Agreement.

 

In consideration of the mutual covenants and agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

 

1.                                      Acknowledgements of Parties.  The
Parties acknowledge and agree that for the purposes of the Agreement and this
Amendment, the IPO Per Share Price shall be equal to AUS$13.56. The Parties also
acknowledge and agree that 1,105,846 shares of Parent Common Stock were issued
to the Shareholders as designated by the Transferors upon Closing as Stock
Consideration pursuant Section 2.5 of the Agreement, with each such share valued
at the IPO Per Share Price for a total value of AUS$15,000,000. The Parties
further acknowledge and agree that, upon their entry into this Amendment, the
Transferors have duly elected to exercise their right under Section 2.5 (as
amended herein) to cause the Acquiring Parties to repurchase, or otherwise
compensate Transferors for, all such shares in accordance with the provisions of
this Amendment. For the purposes of this Amendment, all provisions,
acknowledgements, and references herein relating to shares owned, held, to be
sold by, or to be repurchased from the “Transferors” shall necessarily include
and apply equally on a pro rata basis to the Shareholders, and the Shareholders
hereby agree to be bound by all such provisions as the designated recipients of
the Parent Common Stock. The Transferors and the Shareholders further represent
that all of the 1,105,846 shares of Stock Consideration remain collectively held
by the Shareholders in the allocations listed in “Exhibit A” hereto, free and
clear of all liens as of the date hereof, and agree not to sell, encumber, or
otherwise dispose of said shares except in accordance with this Amendment or
with the express written consent of Parent.

 

2.                               Amendment to the Agreement. The Agreement is
hereby amended as follows:

 

A.                                    Section 2.5 is hereby deleted and replaced
in its entirety as follows:

 

1

--------------------------------------------------------------------------------


 

“2.5  Consideration.

 

(a)         Closing Consideration.  Subject to adjustment as set forth in
Section 2.7,  as consideration for the sale, transfer, assignment, conveyance
and delivery of the Transferred Assets and in full payment thereof, the
Acquiring Parties shall pay or cause to be paid to, or as directed by, the
Transferors: (i) AUS$60,000,000 in cash by wire transfer to one or more accounts
designated by the Transferors at least one (1) Business Day prior to Closing
(the “Cash Payment”) and (ii) such number of shares of Parent Common Stock that
equals the quotient obtained by dividing (A) AUS$15,000,000 and (B) the IPO Per
Share Price (the “Stock Consideration”), and the Acquiror shall assume the
Assumed Liabilities as provided in Section 2.2 (together, the “Consideration”).
Within five (5) Business Days of the execution and delivery of this Agreement,
Parent shall pay an amount equal to AUS$5,000,000 to the Stakeholder as a
deposit and part payment of the Cash Payment (such amount, plus all accrued
interest less expenses, being the “Deposit”). Parent shall bear all the fees,
costs and expenses incurred as a result of the Parties’ engagement of the
Stakeholder. Notwithstanding anything to the contrary set forth herein, the risk
of loss of the Deposit in connection with the failure, dissolution or insolvency
of the Stakeholder (or any successor custodian of the Deposit) shall pass to the
Transferor Parties upon Parent’s delivery of the Deposit to the Stakeholder in
accordance with this Section 2.5. Subject to Section 10.3, on the earlier to
occur of (x) June 30, 2013 and (y) Closing, the Deposit will be paid to, or as
directed by, the Transferors in accordance with Section 8.2(a)(ii). At Closing,
the Deposit shall be credited towards, and thereby reduce on a dollar-for-dollar
basis (in Australian dollars), the Cash Payment.

 

(b)         Redemption Right.  Upon the Transferor’s election, the Acquiring
Parties shall repurchase from the Transferors all (but not less than all) of the
1,105,846 shares (the “Redemption Shares”) comprising the Stock Consideration at
the IPO Per Share Price, or in the event of a Market Sale (as defined below),
shall otherwise cause Transferors to receive an amount equal to the IPO Per
Share Price for each of the Redemption Shares, such that, in either event, the
Transferors shall receive total consideration of AUS$15,000,000 (the “Redemption
Price”) with respect to the Redemption Shares, all in accordance with the terms
of this Section 2.5(b).  For the purposes of this Section 2.5(b), “Exchange
Rate” shall mean the applicable United States dollar/Australian dollar exchange
rate as in effect on the Business Day immediately preceding the relevant payment
date or measurement date. All dates and deadlines herein are based on Eastern
Time.

 

(i)                   The Redemption Price shall be payable to Transferors, and
Transferors shall sell the Redemption Shares, in installments (the
“Installments”) as follows:

 

a)                   US$3,000,000 on or before November 16, 2015, as converted
into Australian dollars using the Exchange Rate (the “First Installment”);

 

b)                   US$2,500,000 on or before June 1, 2016, as converted into
Australian dollars using the Exchange Rate (the “Second Installment”);

 

c)                    an amount equal to 30% of the Acquiror’s EBITDA with
respect to the 2015 calendar year of the Acquiror (any such payment, the
“Acquiror Installment”), and any such Acquiror Installment shall (i) be made to
Transferors within 120 days of the calendar year end and (ii) be applied toward
the balance of the Redemption Price; and

 

d)                   the United States dollar equivalent of the unpaid balance
of the Redemption Price, if any, using the Exchange Rate, on or before March 1,
2017 (the “Third Installment”).

 

For the avoidance of doubt, at the time the full amount of the Redemption Price
has been paid to Transferors, the Acquiring Parties shall have no further
payment obligations to Transferors and any future Installment payments or dates
shall no longer apply.

 

2

--------------------------------------------------------------------------------


 

(ii)                For the purpose of this Section 2.5(b), the number of
Redemption Shares to be sold by Transferors, collectively, in connection with
each Installment payment (whether sold to Parent under (i) above or sold in a
Market Sale under (iii) below) shall be calculated by dividing (1) the
Australian dollar amount of the Installment amount using the Exchange Rate by
(2) the IPO Per Share Price. Each Transferor shall sell a pro rata number of
Redemption Shares in connection with each Installment in proportion to the total
percentage of Redemption Shares owned by such Transferor at the time. For the
avoidance of doubt, at the time the full amount of the Redemption Price has been
paid to Transferors, all Redemption Shares shall have been repurchased by Parent
or otherwise sold in a Market Sale (subject to the Share Retention Right
provided in subsection 2.5(b)(iii)). On or prior to each such Installment date,
the Transferors shall execute and deliver, or cause to be executed and
delivered, certificates evidencing the applicable amount of Redemption Shares
sold upon each Installment date, duly endorsed in favor of the Parent or
accompanied by stock powers or other instruments of transfer duly executed.

 

(iii)             Market Sale of Redemption Shares.  Upon notice to Transferors
at least fifteen (15) Business Days before any Installment becomes due (such
notice, the “Market Sale Notice”), and in lieu of Parent repurchasing the
Redemption Shares on such Installment date, the Parent shall have the right to
require that Transferors sell such number of Redemption Shares on Nasdaq or any
other applicable securities market at the then trading price of Parent Common
Stock (any such public sale of Redemption Shares, a “Market Sale”) and apply the
proceeds from such Market Sale to the Installment. The Market Sale Notice shall
include the number of Redemption Shares to be sold by Transferors in the Market
Sale as calculated using the Exchange Rate as of the Market Sale Notice date
(the “Market Sale Shares”). At least three (3) Business Days prior to the
Installment date, Transferors shall have completed the Market Sale and shall
have provided the Acquiring Parties with appropriate documentation of the Market
Sale. On the applicable Installment date, the Acquiring Parties shall pay to
Transferors the difference between (1) the amount received by Transferors in
connection with the Market Sale (net of any brokerage or banking fees incurred
and documented by Transferors in selling the Market Sale Shares), and (2) the
amount of the Installment then due. If, due to Exchange Rate variations, the
actual number of Redemption Shares sold in the Market Sale differs from the
number of Redemption Shares calculated pursuant to subsection 2.5(b)(ii), an
adjustment shall be made such that either (x) any amount received by Transferors
for excess Redemption Shares sold in the Market Sale shall be applied to the
next due Installment or otherwise deducted from balance of the Redemption Price,
or (y) the Parent shall repurchase from Transferors for the IPO Per Share Price
the number of Redemption Shares that should have been sold in the Market Sale.

 

Notwithstanding the foregoing, upon receipt of a Market Sale Notice and in lieu
of selling the Market Sale Shares, the Transferors, individually or jointly, may
elect to retain ownership of their respective portion(s) of the Market Sale
Shares (such right, the “Share Retention Right”) by providing notice of said
election to the Parent no less than three (3) Business Days before the relevant
Installment date.  On such Installment date, the Acquiring Parties shall pay to
each Transferor who duly exercises the Share Retention Right the difference
between (1) the value of the Transferor’s portion of the Market Sale Shares,
which shall be equal to the average of the closing share price of the Parent
Common Stock for the trading days beginning with and including the Market Sale
Notice date through the Share Retention Right exercise date, and (2) the amount
of the Installment then due to the Transferor.

 

3

--------------------------------------------------------------------------------


 

If, due to Exchange Rate variations, the actual number of Redemption Shares
retained pursuant to the Share Retention Right differs from the number of
Redemption Shares calculated pursuant to subsection 2.5(b)(ii), an adjustment
shall be made such that either (x) the value of any excess Redemption Shares
retained by the Transferor(s) shall be applied to the next due Installment or
otherwise deducted from balance of the Redemption Price, or (y) the Transferor
shall be entitled to retain the additional number Redemption Shares that would
have been repurchased by Parent as of the Installment date. Upon such payment by
the Acquiring Parties with respect to the Share Retention Right shares, the
Acquiring Parties shall have no further obligation to purchase or otherwise make
payments with respect to those Redemption Shares being retained by the
Transferor(s), and such retained shares may be sold or otherwise disposed of by
the Transferor(s) in his or her discretion.

 

(iv)            Failure to Pay Installment. Should the Acquiring Parties fail to
pay an Installment in accordance with Section 2.5(b), and such failure is not
remedied within two (2) Business Days, the entire balance of the Redemption
Price shall become immediately due and payable to the Transferors, and the
Transferors shall, in addition to all other available rights and remedies
(including, but not limited to, seeking such damages as it can show it has
sustained by reason of such breach and recovery of costs and expenses including,
but not limited to, reasonable attorneys’ fees and expenses) be entitled to seek
specific performance and injunctive relief (including, without limitation, a
temporary and/or permanent restraining order and/or a permanent injunction) in
respect of any breach of Section 2.5(b).”

 

3.                                      Further Acknowledgements.  The Parties
acknowledge and agree that there shall be no further adjustments to the
Consideration with respect to Adjustment Amount or the Final Adjustment Amount
as set forth under Section 2.7 of the Agreement, and the Parties hereby release
each other from any and all Claims with respect to the Adjustment Amount and the
Final Adjustment Amount. “Claims” shall mean any claims, liabilities, suits,
causes of action, proceedings (including but not limited to court proceedings),
demands, interest, costs, verdicts and judgments whatsoever, both at law and in
equity and/or arising under the provision of any Applicable Law.

 

4.                                      Full Force and Effect.  Except as set
forth in this Amendments, the terms and provisions of the Agreement shall remain
unmodified and in full force and effect.

 

5.                                      Counterparts.  This Amendment may be
executed in any number of and by different parties hereto on separate
counterparts, all of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute on and the same agreement. Delivery of an
executed counterpart of this Amendment by facsimile, email or other electronic
means shall be equally as effective as delivery of an original executed
counterpart of this Agreement.

 

[Signature Pages Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto caused this Amendment to be duly executed
by their respective authorized officers as of the date first written above.

 

 

SIGNED by RICHARD
ROSENSTEIN as authorised
representative for SFX
ENTERTAINMENT, INC. in the
presence of:

 

)

 

)

 

)

 

)

 

)

 

 

 

)

 

 

 

)

 

/s/ Anne Brakel

 

)

 

Signature of witness

 

)

 

 

 

)

/s/ Richard Rosenstein

 

 

)

By executing this agreement the
signatory warrants that the signatory
is duly authorised to execute this
agreement on behalf of

Anne Brakel

 

)

Name of witness (block letters)

 

)

 

 

)

 

 

 

SFX ENTERTAINMENT, INC.

 

[Signature Pages to Amendment]

 

--------------------------------------------------------------------------------


 

SIGNED by RICHARD
ROSENSTEIN as authorised
representative for SFX-TOTEM
OPERATING PTY LTD in the
presence of:

 

)

 

)

 

)

 

)

 

)

 

 

 

)

 

 

 

)

 

/s/ Anne Brakel

 

)

 

Signature of witness

 

)

 

 

 

)

/s/ Richard Rosenstein

 

 

)

By executing this agreement the
signatory warrants that the signatory
is duly authorised to execute this
agreement on behalf of

Anne Brakel

 

)

Name of witness (block letters)

 

)

 

 

)

 

 

 

SFX-TOTEM OPERATING PTY
LTD

 

[Signature Pages to Amendment]

 

--------------------------------------------------------------------------------


 

SIGNED by DROR EREZ as
authorised representative for
TOTEM ONELOVE GROUP
PTY LTD in the presence of:

 

)

 

)

 

)

 

)

 

)

 

 

 

)

 

/s/ David Vodicka

 

)

 

Signature of witness

 

)

 

 

 

)

 

 

 

)

/s/ Dror Erez

David Vodicka

 

)

By executing this agreement the
signatory warrants that the signatory
is duly authorised to execute this
agreement on behalf of

Name of witness (block letters)

 

)

 

 

)

 

 

)

 

 

 

TOTEM ONELOVE GROUP PTY
LTD

 

[Signature Pages to Amendment]

 

--------------------------------------------------------------------------------


 

SIGNED by RICHARD MARK
MCNEILL as authorised
representative for TOTEM
ONELOVE GROUP PTY LTD in
the presence of:

 

)

 

)

 

)

 

)

 

)

 

 

 

)

 

 

 

)

 

/s/ David Vodicka

 

)

 

Signature of witness

 

)

 

 

 

)

/s/ Richard Mark McNeill

 

 

)

By executing this agreement the
signatory warrants that the signatory
is duly authorised to execute this
agreement on behalf of

David Vodicka

 

)

Name of witness (block letters)

 

)

 

 

)

 

 

 

TOTEM ONELOVE GROUP PTY
LTD

 

[Signature Pages to Amendment]

 

--------------------------------------------------------------------------------


 

SIGNED by RICHARD MARK
MCNEILL as authorised
representative for TOTEM
INDUSTRIES PTY LTD in the
presence of:

 

)

 

)

 

)

 

)

 

)

 

 

 

)

 

 

 

)

 

/s/ David Vodicka

 

)

 

Signature of witness

 

)

 

 

 

)

/s/ Richard Mark McNeill

 

 

)

By executing this agreement the
signatory warrants that the signatory
is duly authorised to execute this
agreement on behalf of

David Vodicka

 

)

Name of witness (block letters)

 

)

 

 

)

 

 

 

TOTEM INDUSTRIES PTY LTD

 

[Signature Pages to Amendment]

 

--------------------------------------------------------------------------------


 

SIGNED by FRANCESCO
COTELA as authorised
representative for ARTISTS
ALLIANCE AUSTRALASIA
PTY LTD (IN ITS CAPACITY AS

 

)

 

)

 

)

 

)

 

)

 

TRUSTEE OF THE F COTELA

 

)

 

FAMILY TRUST) in the presence

 

)

 

of:

 

)

/s/ Francesco Cotela

 

 

)

By executing this agreement the

 

 

)

signatory warrants that the signatory

/s/ David Vodicka

 

)

is duly authorised to execute this

Signature of witness

 

)

agreement on behalf of

 

 

)

ARTISTS ALLIANCE

 

 

)

AUSTRALASIA PTY LTD (IN ITS
CAPACITY AS TRUSTEE OF
THE F COTELA FAMILY
TRUST)

David Vodicka

 

 

Name of witness (block letters)

 

 

 

 

 

 

[Signature Pages to Amendment]

 

--------------------------------------------------------------------------------


 

SIGNED by RICHARD MARK
MCNEILL as authorised
representative for BEGGARS
CANYON INVESTMENTS PTY
LTD (IN ITS CAPACITY AS

 

)

 

)

 

)

 

)

 

)

 

TRUSTEE OF THE

 

)

 

SKYWALKER FAMILY

 

)

 

TRUST) in the presence of:

 

)

 

 

 

)

/s/ Richard Mark McNeill

 

 

)

By executing this agreement the

/s/ David Vodicka

 

)

signatory warrants that the signatory

Signature of witness

 

)

is duly authorised to execute this

 

 

)

agreement on behalf of

 

 

)

BEGGARS CANYON
INVESTMENTS PTY LTD (IN ITS
CAPACITY AS TRUSTEE OF
THE SKYWALKER FAMILY

David Vodicka

 

 

Name of witness (block letters)

 

 

 

 

 

 

 

 

TRUST)

 

[Signature Pages to Amendment]

 

--------------------------------------------------------------------------------


 

SIGNED by DROR EREZ as
authorised representative for
DEYSON PTY LTD (IN ITS
CAPACITY AS TRUSTEE OF
THE DEYSON TRUST) in the

 

)

 

)

 

)

 

)

 

)

 

presence of:

 

)

 

 

 

)

 

 

 

)

 

/s/ David Vodicka

 

)

/s/ Dror Erez

Signature of witness

 

)

By executing this agreement the

 

 

)

signatory warrants that the signatory

 

 

)

is duly authorised to execute this

David Vodicka

 

)

agreement on behalf of

Name of witness (block letters)

 

)

DEYSON PTY LTD (IN ITS
CAPACITY AS TRUSTEE OF
THE DEYSON TRUST)

 

 

 

 

 

 

 

[Signature Pages to Amendment]

 

--------------------------------------------------------------------------------


 

SIGNED by SIMON GREGORY
COYLE as authorised
representative for SELLMARK
INTERNATIONAL PTY LTD
(IN ITS CAPACITY AS TRUSTEE

 

)

 

)

 

)

 

)

 

)

 

OF THE ROBOT SAMBA

 

)

 

TRUST) in the presence of:

 

)

 

 

 

)

 

 

 

)

/s/ Simon Gregory Coyle

/s/ David Sticca

 

)

By executing this agreement the

Signature of witness

 

)

signatory warrants that the signatory

 

 

)

is duly authorised to execute this

 

 

)

agreement on behalf of

David Sticca

 

)

SELLMARK INTERNATIONAL

Name of witness (block letters)

 

 

PTY LTD (IN ITS CAPACITY AS

 

 

 

TRUSTEE OF THE ROBOT

 

 

 

SAMBA TRUST)

 

[Signature Pages to Amendment]

 

--------------------------------------------------------------------------------


 

SIGNED by PETER JOHN
RAFTOPOULOS (IN HIS
CAPACITY AS TRUSTEE OF
THE RAFF FAMILY TRUST) in
the presence of:

 

)

 

)

 

)

 

)

 

)

 

 

 

)

 

 

 

)

 

 

 

)

 

Signature of witness

 

)

/s/ Peter John Raftopoulos

 

 

)

Signature of PETER JOHN

 

 

)

RAFTOPOULOS

 

 

)

Name of witness (block letters)

 

 

 

[Signature Pages to Amendment]

 

--------------------------------------------------------------------------------


 

SIGNED by FRANCESCO
COTELA (IN HIS PERSONAL
CAPACITY) in the presence of:

 

)

 

)

 

)

 

)

 

)

 

/s/ David Vodicka

 

)

 

Signature of witness

 

)

 

 

 

)

/s/ Francesco Cotela

David Vodicka

 

)

Signature of FRANCESCO

Name of witness (block letters)

 

)

COTELA

 

[Signature Pages to Amendment]

 

--------------------------------------------------------------------------------


 

SIGNED by SIMON GREGORY
COYLE (IN HIS PERSONAL
CAPACITY) in the presence of:

 

)

 

)

 

)

 

)

 

)

 

/s/ David Sticca

 

)

 

Signature of witness

 

)

 

 

 

)

/s/ Simon Gregory Coyle

David Sticca

 

)

Signature of SIMON GREGORY

Name of witness (block letters)

 

)

COYLE

 

[Signature Pages to Amendment]

 

--------------------------------------------------------------------------------


 

SIGNED by DROR EREZ (IN
HIS PERSONAL CAPACITY) in
the presence of:

 

)

 

)

 

)

 

)

 

)

 

/s/ David Vodicka

 

)

 

Signature of witness

 

)

 

 

 

)

/s/ Dror Erez

David Vodicka

 

)

Signature of DROR EREZ

Name of witness (block letters)

 

)

 

 

[Signature Pages to Amendment]

 

--------------------------------------------------------------------------------


 

SIGNED by RICHARD MARK
MCNEILL (IN HIS PERSONAL
CAPACITY) in the presence of:

 

)

 

)

 

)

 

)

 

)

 

/s/ David Vodicka

 

)

 

Signature of witness

 

)

 

 

 

)

/s/ Richard Mark McNeill

David Vodicka

 

)

Signature of RICHARD MARK

Name of witness (block letters)

 

)

MCNEILL

 

[Signature Pages to Amendment]

 

--------------------------------------------------------------------------------


 

SIGNED by PETER JOHN
RAFTOPOULOS (IN HIS
PERSONAL CAPACITY) in the
presence of:

 

 

)

 

)

 

)

 

)

 

)

 

 

 

)

 

/s/ Peter John Raftopoulos

 

)

 

Signature of witness

 

)

/s/ Peter John Raftopoulos

 

 

)

Signature of PETER JOHN

Peter John Raftopoulos

 

)

RAFTOPOULOS

Name of witness (block letters)

 

 

 

 

[Signature Pages to Amendment]

 

--------------------------------------------------------------------------------